PER CURIAM:
It having been brought to the attention of the court by motion and supporting documents that Mercantile Trust and Savings Bank of Quincy, Illinois, one of the defendant-respondents herein, was issued on September 10, 1956, pursuant to § 363.205, RSMo 1959, V.A.M.S., a certificate of reciprocity, which is recorded in the Office of the Recorder of Deeds of Knox County, Missouri, and that this court in its opinion herein dated June 12, 1967, and reported at 415 S.W.2d 819, inadvertently and erroneously stated that said Mercantile Trust and Savings Bank of Quincy, Illinois, is a foreign corporation incapable of receiving trust property in the State of Missouri, said opinion is modified to the extent that it is not to be considered as a holding that Mercantile Trust and Savings Bank of Quincy, Illinois, is not qualified to serve as trustee under the will of Mrs. Lore, nor as a holding that said corporation is incapable of receiving trust property under § 456.120, RS Mo 1959, V.A.M.S.